NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             PATRICK CHRISTOPHER WALTERS, Appellant.

                             No. 1 CA-CR 18-0318
                               FILED 12-11-2018


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201600256
                 The Honorable David M. Haws, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Eugene Marquez
Counsel for Appellant
                           STATE v. WALTERS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge James B. Morse Jr. joined.


B R O W N, Judge:

¶1             This appeal has been presented to us in in compliance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969). Defense counsel has searched the record on appeal, advising us
there are no meritorious grounds for reversal. Defendant Patrick
Christopher Walters was given the opportunity to file a supplemental brief
but did not do so. We now review the entire record for reversible error, see
State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the facts in the
light most favorable to sustaining the conviction and resolving all
reasonable inferences against Walters. See State v. Guerra, 161 Ariz. 289, 293
(1989).

¶2            The State indicted Walters on one count of aggravated assault
involving domestic violence via choking (Count 1), one count of aggravated
assault involving domestic violence while possessing a handgun (Count 2),
and one count of disorderly conduct involving domestic violence via
brandishing a handgun (Count 3). The following evidence was presented
at trial.

¶3             In response to a report of domestic violence, police officers
were dispatched to Walters’s residence. Walters was standing in the
driveway when they arrived. He told the officers that his wife, Y.W., called
9-1-1 after the couple had fought. Their argument had turned violent when
Walters jumped on top of her, squeezing his hands around her neck so hard
that she “wasn’t able to breathe normally.” After he released her, Y.W.
went outside to dial 9-1-1 but Walters “came at” her, grabbing her neck,
dragging her into the house, and pushing her to the ground. The altercation
continued inside, where Walters once again attacked Y.W. until his
daughter finally pulled him off. Y.W.’s son also described seeing Walters
standing over Y.W. and “punching” her while she lay on the hallway floor.
The responding officers discovered Y.W. with “obvious injuries, small cuts
and scrapes on her foot . . . consistent with a scuffle.” The next day, at a
follow-up interview of Y.W., officers took pictures of bruising on her lower
left back and arms, as well as a faint “marking” on her neck.


                                      2
                            STATE v. WALTERS
                            Decision of the Court

¶4             The jury determined that Walters was not guilty on Counts 2
and 3 but found him guilty of misdemeanor assault involving domestic
violence, a lesser-included offense of Count 1. The superior court imposed
supervised probation of 24 months, ordering Walters to pay administrative
and restitution fees and assessments. Walters timely appealed.

¶5             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Walters either waived
his right to be present under Arizona Rule of Criminal Procedure 9.1, or
was present and represented by counsel, at all critical stages of the
proceedings. The evidence presented supports the conviction and the
resulting probation is permitted by law. As far as the record reveals, these
proceedings complied with Walters’s constitutional and statutory rights
and the Arizona Rules of Criminal Procedure. Therefore, we affirm
Walters’s conviction and imposition of probation.

¶6            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Walters of the outcome of this appeal and his
future options. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Walters
has 30 days from the date of this decision to proceed, if he wishes, with a
pro per motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3